NOTICE OF ALLOWABILITY
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the limitations directed to “a prime mover coupled to the chassis and positioned at least one of beneath or behind the cab; and an accessory drive including: an accessory positioned forward of a front of the cab such that the accessory is spaced from the prime mover; and a connecting shaft extending from the prime mover, past the front of the cab, and to the accessory, wherein the connecting shaft is positioned to facilitate driving the accessory with the prime mover” is neither anticipated by nor obvious over the prior art. The examiner notes that the term accessory drive is a term of art in the vehicle arts.
For example, attention is directed to Messina et al. (US 9,174,686) which teaches a related vehicle. However, Messina differs in that it does not teach the above referenced limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614